Citation Nr: 0106710	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-18 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material and evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran served on active service in the Air Force from June 
1965 to December 1976, and also served in the Texas Army 
National Guard from April 1981 to April 1990. 

In addition, the Board notes that, in his September 1999 
substantive appeal, the veteran requested a Central Office 
hearing before a member of the Board.  As a result, such 
hearing was scheduled for February 8, 2001.  However, 
although the veteran's mailed hearing notice was not returned 
as undeliverable, the veteran failed to appear for the 
hearing and there has been no further request by the veteran 
or his representative to reschedule the hearing.  As such, 
the veteran's September 1999 request for an appeal hearing 
will be considered withdrawn and the Board will proceed with 
its review of the claim on appeal on the present record.  See 
38 C.F.R. § 20.702 (2000).


FINDINGS OF FACT

1.  In a May 1984 Board decision, the veteran was denied 
service connection for degenerative disc disease of the 
lumbosacral spine.

2.  In a February 1989 Board decision, the Board declined to 
reopen the veteran's claim of service connection for 
degenerative disc disease of the lumbosacral spine; this 
decision is final.

3.  The evidence associated with the claims file since the 
February 1989 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for degenerative disc disease of the lumbar spine. 


CONCLUSIONS OF LAW

1.  The February 1989 Board decision is final.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.1105, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the applicable law, the law grants a period 
of one year from the date of the notice of the result of the 
initial determination for the filing of a notice of 
disagreement; otherwise, that decision becomes final and is 
not subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 
3.105(a) (2000).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000).

In this case, a May 1984 Board decision, the veteran was 
denied service connection for degenerative disc disease of 
the lumbosacral spine on the grounds that the evidence did 
not show in-service incurrence or aggravation.  In addition, 
as the first indication that the veteran suffered from 
degenerative disc disease dated back to 1982, more than five 
years after the veteran's discharge from active service, the 
evidence did not support the assignment of service connection 
on a presumptive basis.  

Subsequently, in a February 1989 Board decision, the Board 
declined to reopen the veteran's claim of service connection 
for degenerative disc disease of the lumbosacral spine.  The 
February 1989 Board decision noted that the evidence at that 
time included the veteran's medical records from the Texas 
Army National Guard dated from 1981 to 1987, as well as 
additional VA and private medical records submitted after the 
1984 Board decision.  Specifically, the February 1989 
decision included, but was not limited to, discussions of a 
January 1985 accident report noting a back injury sustained 
while on active duty for training in June 1984, and June 1987 
records showing that the veteran fell inside an Army tank 
while on active duty for training.  As well, the Board 
considered several other medical notations/records dated 1987 
discussing low back complaints during the early 1970s and 
diagnosing the veteran with degenerative disc disease.  Thus, 
following a review of the evidence available at that time, in 
addition to denying the claim on the grounds discussed in the 
May 1984 Board decision, the Board denied the claim as the 
evidence did not show that the veteran sustained any 
permanent damage during his active duty for training, or that 
the veteran sustained a permanent increase in severity of the 
underlying disease which could constitute an aggravation 
during his active duty training from 1984 to 1987.

At present, the veteran is once again attempting to reopen 
his claim of service connection.  However, because the 
February 1989 Board decision is deemed to be a final 
disallowance, the appellant's claim may only be reopened if 
new and material evidence is submitted. See 38 U.S.C.A. §§ 
5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In Elkins v. West 12, Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
the two-step process set out in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), for reopening claims became a three-
step process under the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins, 12 Vet. 
App. at 218-219.

However, recent changes in the law have re-written 
38 U.S.C.A. § 5107 and have eliminated the well grounded 
requirement for claims filed prior to November 9, 2000, but 
not finally decided as of this date.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  In this 
respect, the Board notes that, for claims finally decided as 
of November 9, 2000, the law remains that new and material 
evidence is required in order to reopen a prior final 
disallowance.  

With respect to the additional evidence submitted since the 
February 1989 Board decision, the evidence in the file 
related to the issue on appeal includes copious statements 
from the veteran basically reiterating his belief that his 
degenerative disc disease of the lumbar spine first became 
manifest during his active service in the Air Force, and was 
aggravated during his service in the Texas Army National 
Guard.  As well, the evidence includes duplicate copies of 
statements by C.W. and D.G. which were included in the claims 
file prior to the February 1989 Board decision.

In addition, the evidence includes copies of the veteran's 
service medical records from his service in the Air Force and 
the Texas Army National Guard most of which are duplicate 
copies of records contained within the claims file prior to 
the February 1989 Board decision.  Furthermore, records from 
the Dallas VA Medical Center (VAMC) dated 1984 and from the 
Big Spring VAMC dated from 1984 to 1990 basically describe 
the treatment the veteran received over time for various 
health problems including, but not limited to, mechanical low 
back pain, and degenerative joint disease and degenerative 
disc disease of the low back.  Specifically, the Board notes 
that December 1984 notations from the Dallas VAMC indicate 
that the veteran reported a lifting accident in June 1984 
while in National Guard active service; the veteran's 
diagnosis was mechanical low back pain secondary to 
degenerative joint disease and degenerative disc disease.  
December 1984 notations from the Big Spring VAMC diagnose the 
veteran with rule out back sprain.  And, January 1987 
notations from this facility diagnose him with lumbosacral 
strain and degenerative disc disease.

Medical records from John A. Wray, D.O., dated from 1982 to 
1991, and Richard M. Conway, M.D., dated from 1993 to 1997 
basically describe the treatment the veteran has received 
over time for various health problems including his back.  
Specifically, the Board notes that the records from Dr. Wray 
include duplicate copies of a November 1982 radiology report 
discussed in the February 1989 Board decision; a May 1987 
radiology report finding more pronounced and slightly longer 
narrowing of L5-S1 compared to the 1982 radiology studies; 
and April 1991 notations diagnosing the veteran with back 
pain, and degenerative joint disease from service related 
injury aggravated in a March 1991 motor vehicle accident.  

After a review of the additional evidence submitted 
subsequent to the February 1989 Board decision, the Board 
finds that the veteran has not submitted new and material 
evidence which would allow a reopening of his case.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Essentially, the 
additional evidence fails to include competent medical 
evidence showing that the claimed low back disorder was 
incurred in or aggravated during the veteran's active service 
in the Air Force, or that it became manifest within a year of 
his separation from the Air Force.  As well, the evidence 
does not show that the veteran sustained any permanent damage 
during his active duty for training, or that he sustained a 
permanent increase in severity of the underlying disease 
which could constitute an aggravation during his active duty 
training in the Texas Army National Guard.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.102, 3.303 (2000).

As noted in Hodge, "the ability of the Board to render a 
fair, or apparently fair, decision may depend on the 
veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Given the above discussion, the 
Board finds that the evidence submitted since the last prior 
final decision in February 1989 does not satisfy this 
requirement.  

Thus, the Board finds that the additional evidence submitted, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. And, as the evidence submitted is not "new 
and material" as contemplated by law, this evidence does not 
provide a basis to reopen the veteran's claim of service 
connection for degenerative disc disease of the lumbar spine.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a) (2000).








ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for degenerative disc disease 
of the lumbar spine, and the benefit sought on appeal is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

